Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 2-21 are presented for examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.


Drawings
The drawings filed on 07/15/2022 are accepted by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims of Patent # 10025919, 10558793, and 11392681 contains every element of claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Publication No. 2016/0239803, “a system that directed to enabling a recipient to be confident that an item delivered by an AV originates from a known or expected source and/or has not been modified or tampered with en route to the recipient. Utilizing authentication data that can be stored in a `black-box`-style unit of the AV, certain metrics or information about the delivery (such as location waypoints, altitude measurements, weather measurements, images captured on route, delivery route, weight changes, item size and/or weight, speed, orientation, G-forces experienced, origin of delivery, location, etc.) can be used to determine if the delivered item is trustworthy. Put another way, an AV may comprise one or more sensors that are adapted to detect one or more values of a property of the AV and/or the item while the AV is travelling to the delivery location, and the detected values can be used as authentication data for verifying the trustworthiness of the delivery”.

US Publication No. 2015/034,7869, “a system that is provided for electronic authentication. A modified electronic image is generated by altering at least a pixel of an electronic image. The electronic image is an image that has been previously viewed by a user during a setup process. In response to receiving an authentication request from the user, the modified electronic image is displayed to the user via an electronic display along with one or more other electronic images. A determination is made as to whether the user is able to recognize the modified electronic image. In response to determination that the user is able to recognize the modified electronic image, the authenticating request is granted”.

US Publication No. 2012/031,4082, “a system for identification and/or authentication of a user in a travel terminal, the system comprising: a multiuser interactive screen having one or more interaction zones, with which a user can interact; an image generation system for generating information on the interaction zone to provide information to the user with which the user can interact and; an image capture system which generates a captured image of any item in contact with the interaction zone; a recognition system for recognizing one or more features from the captured image to enable identification and/or authentication of the user; a communication system for communicating with the user by means of the image generation means to confirm identification or request additional information”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432